Name: 82/354/EEC: Commission Decision of 13 May 1982 approving an addendum to the Belgian programme for marketing and processing potatoes, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-08

 Avis juridique important|31982D035482/354/EEC: Commission Decision of 13 May 1982 approving an addendum to the Belgian programme for marketing and processing potatoes, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic) Official Journal L 157 , 08/06/1982 P. 0030 - 0030++++COMMISSION DECISION OF 13 MAY 1982 APPROVING AN ADDENDUM TO THE BELGIAN PROGRAMME FOR MARKETING AND PROCESSING POTATOES , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 82/354/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 3 FEBRUARY 1982 THE BELGIAN GOVERNMENT FORWARDED AN ADDENDUM TO ITS PROGRAMME FOR THE MARKETING AND PROCESSING OF POTATOES WHICH HAS BEEN APPROVED BY THE COMMISSION ON 28 OCTOBER 1980 ( 2 ) ; WHEREAS THE ADDENDUM TO THE SAID PROGRAMME RELATES TO THE CREATION AND ADAPTATION OF STORAGE , GRADING AND PACKAGING FACILITIES FOR SEED POTATOES WITH THE AIM OF ADAPTING PRODUCTION AND SALES TO MARKET REQUIREMENTS AS TO QUANTITY , QUALITY AND VARIETIES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE ADDENDUM TO THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE SEED POTATO SECTOR IN BELGIUM ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ADDENDUM TO THE PROGRAMME FOR MARKETING AND PROCESSING POTATOES FORWARDED BY THE BELGIAN GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 3 FEBRUARY 1982 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 13 MAY 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . ( 2 ) OJ NO L 369 , 31 . 12 . 1980 , P . 13 .